Citation Nr: 0814236	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO. 07-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to October 
1974 and 14 years and eight months of prior verified active 
service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
service connection for PTSD and assigned a 30 percent rating, 
effective January 7, 2005, and denied entitlement to a TDIU.

In April 2008, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the claim for an initial rating in 
excess of 30 percent for PTSD is set forth below. The claim 
for entitlement to a TDIU is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
VA will notify the veteran when further action, on his part, 
is required.


FINDING OF FACT

Since January 7, 2005, the effective date of the grant of 
service connection, the veteran's PTSD has manifested with 
nightmares, intrusive thoughts, hypervigilance, social 
isolation, auditory hallucinations, depression, lack of 
interests in activities, suicidal ideation, flashbacks, panic 
attacks, irritability, sleep impairment, and anxiousness.





CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in June 2006 after the initial 
adjudication of the claim granting service connection for 
PTSD and assigning a 30 percent rating. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim for a higher 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The RO letter 
also advised the veteran of how VA assigns disability ratings 
and effective dates and complies with the holding of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). Although the veteran 
received VCAA notice after the original adjudication of his 
claim for an initial higher rating for PTSD, he is not shown 
to be prejudiced by the timing of VCAA-compliant notice, as 
the RO readjudicated his claim in a February 2007 statement 
of the case (SOC). See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The June 2006 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores. However, such 
procedural defect does not constitute prejudicial error in 
this case because (1) given the procedural history of the 
appeal with its attendant notice, a reasonable person would 
have been expected to be aware of what evidence would have 
substantiated the claim, and (2) the record suggests actual 
knowledge on the part of the veteran of what was needed to 
substantiate the claim. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The record includes statements from the veteran in a December 
2005 letter, during the January 2006 VA examination, and in 
the March 2006 notice of disagreement (NOD), in which a 
description was made as to the effect of the service-
connected disability on his employment and daily life. This 
statement indicates an awareness on the part of the veteran 
that information about such effects, with specific examples, 
is necessary to substantiate a claim for a higher evaluation. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." Vazquez-Flores, 22 Vet. App. at 48; see Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007). In addition, the 
June 2006 letter informed the veteran that a disability 
rating would be based in part on the impact of the veteran's 
condition and his symptoms on employment. Further, the letter 
stated that evidence that would be used to establish a 
disability rating included VA treatment records, Social 
Security determinations, statements from employers regarding 
job performance and lost time, and lay statements from others 
that have witnessed his condition. Hence, the showing of 
actual knowledge and notification to the veteran satisfies 
the first and fourth requirements of Vazquez-Flores.

Finally, the January 2006 rating decision includes a 
discussion of the rating criteria used in the present case, 
and this criteria was set forth in further detail in the 
February 2007 SOC. The veteran was accordingly made well 
aware of the requirements for a higher rating pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second and third notification requirement of 
Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records, and a report of VA 
examination are associated with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




Merits of the Claim

The veteran contends that his PTSD is more severe than the 
current rating reflects. Giving the veteran the benefit of 
the doubt, and considering the evidence of the record and the 
applicable law, the Board is of the opinion that the severity 
of the PTSD, as applied to the applicable rating provisions, 
meets the criteria for a rating of 50 percent. 38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's PTSD is evaluated under Diagnostic Code 9411. 
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 21-30 indicates behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends). A 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). DSM-IV, pgs. 46-7.

Medical records reveal GAF scores assigned to the veteran of 
30 (February 2005 non-VA medical record) and 54 (January 2006 
VA examination report). There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability. See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned. See 38 C.F.R. § 
4.126(a).

A February 2005 medical record from E.H., M.D. shows that the 
veteran reported having nightmares at least one to two times 
per week and would wake in a panic and sweats that lasted 
from five to 10 minutes. He averaged fours of sleep a night. 
He had daily intrusive thoughts, startled easily, was 
hypervigilant and could not tolerate anyone behind him. He 
did not socialize with anyone and his recent memory was 
moderately impaired. He also heard his name being called and 
heard vehicles near his house one to two times per week. 
Further, he stated that he felt depressed sometimes with low 
energy and little interest in things. He felt as if he wanted 
to cry many times per week and had actual crying spells 
approximately once per week. He angered easily and felt 
helpless and suicidal at times. The assigned GAF score was 
30. Dr. E.H. opined that due to the veteran's PTSD, he was 
unable to sustain social relationships and work 
relationships. Therefore, Dr. E.H. considered the veteran 
permanently and totally disabled and unemployable.

May 2005 to June 2006 private treatment records from Dr. E.H. 
show symptoms of anger, sadness, fear, and depression. He 
also had a low energy level and a very low interest level. He 
was agitated and angry. He felt helpless and hopeless and had 
suicidal ideation at times, worry, racing thoughts, jumping 
thoughts and crying spells.

Specifically, the May 2005 record from Dr. E.H. shows that 
the veteran had two to three nightmares per week. He had one 
to two flashbacks per week and no panic attacks. He had 
startle response, was hypervigilant, and had intrusive 
thoughts. He could not stand to have anyone behind him. He 
rarely socialized with his friends and family. Regarding his 
memory, he forgot what he was told. Regarding hallucinations, 
he stated that he never heard his name, footsteps or noises 
in the house, shadows moving, or saw animals. He did hear 
voices once per week or less and heard cars drive up daily. 
The veteran also found it easy to learn new things.

An August 2005 private medical record from E.H., M.D. shows 
that the veteran did not socialize with others. Regarding his 
memory, he misplaced things and forgot what he was told.

A November 2005 private medical record from E.H., M.D. shows 
that the veteran had nightmares one to two times per week. 
His panic attacks occurred every day and lasted approximately 
30 to 45 minutes. He also had flashbacks two to four times a 
week. He had six to seven average hours of sleep and woke up 
one to two times per night. He had a startle response and was 
hypervigilant. He did not have intrusive thoughts. He rarely 
socialized with his friends and family.

In a December 2005 letter, the veteran stated that his 
symptoms included intrusive thoughts, nightmares, distress at 
exposure to triggers that reminded him of past trauma, 
avoidance of conversations about past service, anhedonia, and 
estrangement and detachment from others. His symptoms also 
included restricted affect, sleep disturbance, irritability 
and anger outbursts, concentration and memory problems, 
hypervigilance and exaggerated startle response. His sleep 
was disturbed every night. During his free time, he preferred 
to spend time alone and avoided crowds. He also avoided loud 
noises. He had depressive symptoms including depressed mood, 
decreased energy, and thoughts of death and crying spells. He 
had frequent panic attacks that included sweating, shaking, 
and nausea that occurred at least once per week and usually 
occurred when he was angry or upset. He also had frequent 
auditory and visual illusions and hallucinations. He 
frequently heard his name being called or heard noises. He 
also saw shadows or figures in his peripheral vision.

On January 2006 VA examination, the veteran reported that he 
was irritated and could not be in crowds. He also stated that 
he had a sleep disturbance with difficulty falling asleep and 
interrupted sleep. He had nightmares once or twice a week 
along with intrusive thoughts. He stated that he was anxious, 
easily startled, and hypervigilant. He was also short-
tempered. He stated that he lived with his wife, but had no 
friends. He baby-sat his grandchildren and occasionally went 
to church. Mental status examination revealed that the 
veteran was appropriately dressed. He had no loose 
associations or flight of ideas. His mood was sullen, but his 
affect was appropriate. He had no homicidal or suicidal 
ideation or intent. There was no impairment of thought 
processes or communication, no delusions, hallucinations, 
ideas of reference, and no suspiciousness. He was oriented in 
all spheres. His memory, insight, judgment, and intellectual 
capacity were adequate. The VA physician stated that the 
veteran was less interested in socializing, felt distant from 
others, and the veteran's problems interfered with his social 
activities and caused distress. The assigned GAF score was 
54.

A March 2006 private medical record from Dr. E.H. shows that 
the veteran had nightmares two to three times per week. He 
also woke in a panic that lasted four to five minutes. He had 
flashbacks and panic attacks three to four times per week. He 
averaged six hours of sleep and had approximately one to two 
times of waking per night. He had night sweats four to five 
times a week. He had startle response, was hypervigilant, and 
had intrusive thoughts. He rarely socialized with friends and 
family. Regarding his memory, he misplaced things. He rarely 
had suicidal ideation.

A June 2006 private medical record from Dr. E.H. shows that 
the veteran had no nightmares during the week and no 
flashbacks. He averaged five hours of sleep a night and woke 
up once per night. He had startle response, was hypervigilant 
and had intrusive thoughts. He did not socialize and stated 
that he misplaced things and forgot what he was told, but 
this did not occur often. Regarding hallucinations, he heard 
his name and saw shadows moving. He also heard vehicles two 
to five times per week and heard footsteps and noises in the 
house. 

In light of the above rating criteria, the overall evidence 
supports a schedular rating of 50 percent for PTSD. The 
evidence shows that the veteran's symptoms include 
nightmares, intrusive thoughts, hypervigilance, social 
isolation, depression, sleep impairment, short-term memory 
impairment, panic attacks, and mild suicidal ideation. The 
February 2005 medical record shows that the veteran was 
unable to sustain social relationships and work 
relationships, and the January 2006 VA physician found that 
the veteran's PTSD symptoms interfered with the veteran's 
social activities and caused him distress.

The record thus approximates findings consistent with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks more 
than once per week, impairment of short-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, which more approximates the criteria for a 50 
percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

However, the veteran's symptoms do not warrant a rating in 
excess of 50 percent. The veteran is not shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood. Id. For example, the veteran is not shown 
to have obsessional rituals that interfere with routine 
activities, illogical, obscure, or irrelevant speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships. Id. Therefore, a rating in excess of 50 
percent is not warranted.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the competent medical evidence 
reflects symptoms which more closely approximate the criteria 
for a 50 percent disability rating for PTSD; however, as 
noted above, the competent medical evidence of record does 
not support a finding that a rating in excess of 50 percent 
is warranted at any time during the appeal process.


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.


REMAND

Regarding the veteran's claim for a TDIU, the veteran claims 
that his service-connected disability (PTSD rated at 50 
percent) does not allow him to be able to obtain or maintain 
substantially gainful employment. 

The law provides that a total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007). Even when the percentage requirements of 
38 C.F.R. § 4.16(a) are not met, a TDIU on an extra-schedular 
basis may nonetheless be granted, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability. 
38 C.F.R. §§ 3.321(b), 4.16(b).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider." Vettese v. Brown, 
7 Vet. App. 31, 34- 35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability. 38 C.F.R. § 
4.15 (2007).

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991).

Included in the claims file is a February 2005 letter from 
E.H., M.D., in which the non-VA physician opined that the 
veteran was unable to sustain work relationships and he 
considered the veteran to be permanently and totally disabled 
and unemployable. However, Dr. E.H., M.D. did not have access 
to or review the veteran's claims file prior to rendering 
this opinion. In January 2006, the veteran was afforded a 
medical examination for his PTSD. Although the veteran was 
afforded the January 2006 VA examination, the examination did 
not address the affect of the veteran's PTSD on his 
employability and whether the veteran's service-connected 
disability prevented him from obtaining or maintaining 
substantially gainful employment. As there is indication in 
the record that the veteran's PTSD has an affect on his 
employability, and a medical opinion addressing 
unemployability, with review of the claims file, is necessary 
to resolve the question of the veteran's entitlement to a 
TDIU, a remand of this matter is warranted. See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the 
fulfillment of the statutory duty to assist includes the 
conducting of a thorough and contemporaneous medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one).
 
The RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist or other appropriate 
physician, at an appropriate VA medical facility. The veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause shall result in denial of the 
claim for a TDIU. See 38 C.F.R. § 3.655(a),(b) (2007). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member. If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to the veteran by the 
appropriate VA medical facility.

Accordingly, the issue remaining on appeal is REMANDED for 
the following actions:

1. The RO should arrange for the veteran 
to undergo VA examination, by a 
psychiatrist or appropriate mental health 
specialist, at an appropriate VA medical 
facility, for evaluation of his PTSD and 
the affect on his employability. The 
entire claims file must be made available 
to the psychiatrist/mental health 
specialist designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions. 
All necessary tests and studies, to 
include psychological testing, if 
warranted, should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should render an opinion as 
to whether-notwithstanding any impairment 
due to advancing age or nonservice-
connected disability-the veteran's 
service-connected PTSD renders him unable 
to obtain or retain substantially gainful 
employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

2. If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


